                                       CERTIFICATION

       I hereby certify that on the 9th day of June, I electronically filed the foregoing with the
Clerk of the Court using the CM/EMC system, which will send a notification of such filing
(NEF) to the following:


David N. Ventker, Esq. (VSB No. 29983)
Marrisa M. Henderson (VSB No. 44156)
Ventker Henderson, PLLC
256 West Freemason Street
Norfolk, VA 23150
dventker@ventkerlaw.com
mhenderson@ventkerlaw.com
Counsel for Plaintiff

James W. Walker, Esq. (VSB No. 29257)
O’Hagan Meyer, PLLC
411 East Franklin Street, Suite 500
Richmond, VA 23219
Jwalker@ohaganmeyer.com
Counsel for USG Ins. Services, Inc.

and

Jeffrey R. DeCaro (VSB No. 35572)
3050 Chain Bridge Road, Suite 300
Fairfax, VA 22030
jdecaro@decarodoran.com
Counsel for ASAP Insurance Co.

                                              /s/ Douglas A. Winegardner
                                              Douglas A. Winegardner (VSB No. 46570)
                                              SANDS ANDERSON PC
                                              Bank of America Center, Ste. 2400
                                              1111 East Main Street (23219)
                                              P. O. Box 1998
                                              Richmond, VA 23218-1998
                                              Telephone: 804-648-1636
                                              Telefax: 804-783-7291
                                              dwinegardner@sandsanderson.com




                                                 19
